Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 were canceled.  
Claims 16-42 are pending.
Claims 16-29 and 31-33 were withdrawn from further consideration (see below).
Claims 30 and 34-42 are under consideration. 

Election/Restrictions
Applicant’s election of species of (i) method of claim 30 comprising detecting the binding of first progastrin-binding molecule and a second progastrin-binding molecule to progastrin in a sample; (ii) the method not requiring additional steps; (iii) the monoclonal antibody produced by the hybridoma deposited at the CNCM, Institut Pasteur, 25-28 rue du Docteur Roux, 75724 Paris CEDEX 15, France, on 27 December 2016, under reference 1-5158, i.e., Mab 14 as the first antibody; and N-terminal polyclonal antibody as the second antibody, in the reply filed on 27 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-29 and 31-33 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable without traverse in the reply filed on 27 September 2021.

Abstract 
The disclosure is objected to because of the following informalities: Abstract contains the word “said”.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Specification
The disclosure is objected to because of the following informalities: instant specification contains “Figure Legends” section on page 37 after “Detailed description of the invention” section. It is suggested that Applicant make “Brief Description of .  Appropriate correction is required.



The disclosure is objected to because of the following informalities: “SEQ ID N°X” throughout the instant specification should read “SEQ ID NO:X”. See MPEP Appendix R 1.821.  Appropriate correction is required.
 


The disclosure is objected to because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in line 33 of pages 15 and in line 4 of page 21. Applicant must provide appropriate amendments to the specification inserting the required sequence identifiers.  
Appropriate action correcting this deficiency is required.  If any sequences are not in the current sequence listing, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  
Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for 
Appropriate correction is required.


Claim Objections
Claim(s) 30 is/are objected to because of the following informalities: conjunction “and” is missing between subparts (b) and (c).  Appropriate correction is required.

Claim(s) 30 is/are objected to because of the following informalities: “second progastrin-binding molecule” in line 2 of subpart (c) should read “said second progastrin-binding molecule”. Appropriate correction is required.

Claim(s) 34-38 is/are objected to because of the following informalities: “second progastrin-binding molecule” in line 2 should read “said second progastrin-binding molecule”. Appropriate correction is required.

Claim(s) 38 is/are objected to because of the following informalities: “selected in the group consisting of” in line 3 should read “selected from the group consisting of”. Appropriate correction is required.

Claim(s) 39 is/are objected to because of the following informalities: “wherein said:” in line 1 should read “wherein”.  “first progastrin-binding molecule” in line 2 should said first progastrin-binding molecule”.  “second progastrin-binding molecule” in line 4 should read “said second progastrin-binding molecule”.  “wherein first and second epitopes are distinct” in line 6 should read “wherein said first epitope and said second epitope are distinct”.  Appropriate correction is required.

Claim(s) 40 is/are objected to because of the following informalities: “wherein biological sample is chosen among:” should read “wherein said biological sample is selected from the group consisting of:”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 30 and 34-42 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a judicial exception (natural phenomenon), specifically, the claims are drawn to a method for the in vitro diagnosis of lung cancer, wherein the presence of progastrin in a biological sample determines the presence of lung cancer.  Furthermore the claims do not integrate said judicial exception into practical application, and the claims do not recite additional elements that amount to significantly more than said judicial exception.

Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A.
Step 2A - A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes.”
With respect to prong one of Step 2A, the answer is “Yes,” because as indicated above, the claims are drawn to a natural phenomenon, specifically, the claims are drawn to a method for the in vitro diagnosis of lung cancer, wherein the presence of progastrin in a biological sample determines the presence of lung cancer. The presence of progastrin in a biological sample is the natural phenomenon.
With respect to prong two of Step 2A, the claims do not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite steps of contacting a biological sample from a subject 
With respect to Step 2B, using antibodies for detecting antigens, including progastrin, were well-understood, routine, and conventional data gathering steps that were practiced by investigators prior to Applicant’s invention. These steps do not amount to additional elements that amount to significantly more than the recited judicial exception. Accordingly the answer to the Step 2B analysis is “No,” and therefore the claims are not eligible subject matter under 35 U.S.C. 101.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Claim 41 depends from claim 30. While claim 30 recites “said binding indicates the presence of lung cancer in said subject” in subpart (c), claim 41 recites “a concentration of progastrin of at least 10 pM is indicative of the presence of lung cancer in said subject”.  Therefore, claim 41 changes the determining of “the presence of lung cancer” of claim 30. Thus claim 41 fails to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 34-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting the presence of progastrin in a biological sample, does not reasonably provide enablement for determining the presence of lung cancer in a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

MPEP § 2164.01 states:         
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation. The instant specification disclosed method of detection of plasma progastrin concentration using polyclonal antibodies against progastrin (example 1, page 37) or monoclonal antibodies against progastrin (example 2, page 40), or a combination of polyclonal antibodies and monoclonal antibodies (example 3, page 42). The instant specification disclosed working examples using biological samples from patients with lung cancer and showed that patients with lung cancer have higher levels of progastrin in their plasma compared to healthy control individuals (page 40, line 23-26; page 42, line 9-12).  However, the instant specification does not disclose how the presence of progastrin in a plasma determines the presence of “lung” cancer out of all other possible cancers.
Notably, Ferrand et al (Biochimica et Biophysica Acta 1793 (2009) 477-488; PTO-892) teaches that progastrin and glycine-extended gastrin have been detected in the 
Applicant is reminded that reasonable correlation must exist between the scope of claims and scope of enablement set forth.  In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful and full consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.



Claims 30 and 34-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification disclosed method of detection of plasma progastrin concentration using polyclonal antibodies against progastrin (example 1, page 37) or monoclonal antibodies against progastrin (example 2, page 40), or a combination of polyclonal antibodies and monoclonal antibodies (example 3, page 42). The instant specification disclosed working examples using biological samples from patients with lung cancer and showed that patients with lung cancer have higher level of progastrin in their plasma compared to healthy control individuals (page 40, line 23-26; page 42, line 9-12). However, the instant specification does not disclose how the high level of progastrin in a plasma determines the presence of “lung” cancer in a subject. The fact that patients with lung cancer have high level of progastrin in the blood sample does not necessarily mean that the high level of progastrin in the blood sample diagnoses that the subject has a lung cancer. 
Notably, Ferrand et al (Biochimica et Biophysica Acta 1793 (2009) 477-488; PTO-892) teaches that progastrin and glycine-extended gastrin have been detected in the blood of patients with colorectal cancer, while their expression is lower in healthy subjects a method of detecting the presence of progastrin in a biological sample, the instant specification did not disclose a method of the in vitro diagnosis of lung cancer in a subject because the presence of progastrin does not necessarily determine the presence of lung cancer.  Thus the instant specification does not provide adequate written description for the method for the in vitro diagnosis of lung cancer in a subject. 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.



Claims 30, 34-36 and 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
7 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, 
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide 
Claim Analysis
The instant claims are directed to a genus of a method for the in vitro diagnosis of lung cancer in a subject, comprising the steps of (a) contacting a biological sample from said subject with a first progastrin-binding molecule, which binds to a first part of progastrin, (b) contacting a biological sample of step (a) with a second progastrin-binding molecule, which binds to a second part of progastrin, and (c) detecting the binding of said first progastrin-binding molecule and second progastrin-binding molecule to progastrin in said sample, wherein said binding indicates the presence of lung cancer in said subject.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. The instant specification disclosed N-terminal anti-progastrin monoclonal antibodies mAb3, mAb4, mAb16, mAb19 and mAb20 (Tables 1-4, pages 17-22) and C-terminal anti-progastrin monoclonal antibodies mAb8, 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of progastrin-binding molecule without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of progastrin-binding molecule that would bind to progastrin by the mere recitation of “progastrin-binding molecule” as the instant claims broadly claimed.
.



Claim 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel biological materials, specifically a monoclonal antibody produced by the hybridoma. Since the biological materials are essential to the claimed invention, they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
The specification disclosed a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited hybridoma 2H9F4B7 (page 21), but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone 
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
          (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
          (d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
          (e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material 


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643    

/Brad Duffy/Primary Examiner, Art Unit 1643